Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 1 of 11 Page ID #:189




   1   AYTAN Y. BELLIN
       (admitted pro hac vice)
   2   aytan.bellin@bellinlaw.com
       BELLIN & ASSOCIATES LLC
   3   50 Main Street, Suite 1000
       White Plains, New York 10606
   4   Telephone: (914) 358-5345
       Facsimile: (212) 571-0284
   5
       ROGER FURMAN (STATE BAR NO. 149570)
   6   roger.furman@yahoo.com
   7
       7485 Henefer Avenue
       Los Angeles, California 90045
   8   Telephone: (310) 568-0640
       Facsimile: (310) 694-9083
   9
       Attorneys for plaintiff Craig Cunningham
  10
  11
                           UNITED STATES DISTRICT COURT
  12
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13
  14
       CRAIG CUNNINGHAM, on behalf ) Case No.: 2:19-cv-06599-AB-GJS
  15   of himself and all others similarly ) Hon. Andre Birotte Jr.
       situated,                           )
  16                                       ) FIRST AMENDED COMPLAINT
                    Plaintiff,             ) FOR:
  17                                       ) 1. MONETARY RELIEF FOR
                                           ) VIOLATION OF 47 U.S.C. § 227(B)
  18          vs.                          ) AND 47 C.F.R. § 64.1200
                                           ) 2. INJUNCTIVE RELIEF FOR
  19                                       ) VIOLATION OF 47 U.S.C. § 227(B)
       GHS INTERACTIVE SECURITY, )) AND 47 C.F.R. § 64.1200
  20   LLC, JEFFERY ASHERBRANNER, )
       CAMEREN ASHERBRANNER,                 CLASS ACTION
  21   SELECT SOURCE SERVICES,             )
       LLC, AND SELECT SOURCE,             ) DEMAND FOR JURY TRIAL
  22                                       )
                                           )
                    Defendants.            )
  23
                                           )
  24
  25
  26
  27
  28



                                               0
                                   FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 2 of 11 Page ID #:190




   1         Plaintiff Craig Cunningham (“Plaintiff”), on behalf of himself and all
   2   others similarly situated, by his attorneys, for his first amended complaint against
   3   defendants GHS Interactive Security, LLC, Jeffery Asherbranner, Cameren
   4   Asherbranner, Select Source Services, LLC, and Select Source (collectively,
   5   “Defendants”), alleges as follows:
   6                            JURISDICTION AND VENUE
   7         1.     This Court has federal question jurisdiction over this action pursuant
   8   to 28 U.S.C. § 1331 because this action is based on the federal Telephone
   9   Consumer Protection Act, 47 U.S.C. § 227(b), and regulations thereunder.
  10         2.     Venue in this judicial district is proper pursuant to 28 U.S.C.
  11   § 1391(b)(1) because this is the judicial district in which Defendant resides.
  12                                     THE PARTIES
  13         3.     Plaintiff is a resident of the State of Texas.
  14         4.     Defendant GHS Interactive Security, LLC (“GHS”) is a Delaware
  15   limited liability company with its principal place of business located at 21031
  16   Warner Center, Suite D, Woodland Hills, California 91367.
  17         5.     Upon information and belief, defendant Jeffery Asherbranner resides
  18   in the State of California, and has a residence at 34954 Stadler Street, Beaumont,
  19   CA 92223.
  20         6.     Upon information and belief, defendant Cameren Asherbranner
  21   resides in the State of California, and has a residence at 34954 Stadler Street,
  22   Beaumont, CA 92223.
  23         7.     Upon information and belief, defendant Select Source Services, LLC
  24   is a Florida limited liability company with its principal place of business located
  25   at 34073 Lily Road, Yucaipa, CA 92399. Upon information and belief, its
  26   founder, sole member and president is defendant Jeffery Asherbranner.
  27         8.     Upon information and belief, defendant Select Source is a business
  28   entity also known as “SS2” that is doing business in Los Angeles Country,


                                                 1
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 3 of 11 Page ID #:191




   1   California. Upon information and belief, defendant Cameren Asherbranner is the
   2   owner of, and a principal at, defendant Select Source.
   3                              STATUTORY BACKGROUND
   4         9.        Plaintiff brings this action against Defendants for violating the
   5   Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”), and
   6   regulations promulgated thereunder. The TCPA prohibits a person from initiating
   7   or causing to be initiated any telephone call that introduces an advertisement or
   8   constitutes telemarketing, using an automatic telephone dialing system and/or an
   9   artificial or prerecorded voice, to any telephone number assigned to a cellular or
  10   residential telephone number, without the prior written express consent of the
  11   called party.
  12                                  UNDERLYING FACTS
  13         10.       Upon information and belief, on or about May 16, 2019, Defendants
  14   made and/or caused to be made a call to Plaintiff’s cell phone number, 615-348-
  15   1977, using an artificial or prerecorded voice that was interactive, without
  16   Plaintiff’s prior express written consent. Upon information and belief, the call
  17   was made using an artificial or prerecorded voice because the call was generic;
  18   the call did not address Plaintiff by name; the call paused for about two seconds
  19   after Plaintiff responded to the voice’s “yes” or “no” questions; the voice on the
  20   call stated that it wanted to transfer the call to someone who could provide more
  21   information; and the call, after getting Plaintiff’s “yes” response to the transfer,
  22   transferred Plaintiff to a live person. The prerecorded or artificial voice informed
  23   Plaintiff that he was being offered a “free” home security system for which he
  24   would have to pay only a monthly monitoring charge.
  25         11.       After Plaintiff was transferred to a live person, that person repeated
  26   that Plaintiff was being offered a free home security system, and that all Plaintiff
  27   had to agree to pay was a monthly monitoring charge of $49.99. The live person
  28   informed Plaintiff that Defendants would handle the installation, and that Plaintiff


                                                   2
                                        FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 4 of 11 Page ID #:192




   1   would have to pay $49.99 to Defendants for the first month’s monitoring charge.
   2          12.   On or about May 21, 2019, when a technician sent by Defendants
   3   came to install the home security system, Plaintiff told the technician that Plaintiff
   4   wished to first see the contract for Defendants’ servicers. The technician told
   5   Plaintiff that Defendants would send Plaintiff the contract by e-mail. Defendants
   6   did so.
   7          13.   Upon information and belief, and according to defendant GHS,
   8   defendant Jeffery Asherbranner was the Chief Revenue Officer and an employee
   9   of GHS at the time the May 16, 2019 robocall using an artificial or prerecorded
  10   voice was made to Plaintiff. Upon information and belief, at that time Jeffery
  11   Asherbranner oversaw new sales, activating new customer revenues, and
  12   marketing at GHS. Jeffery Asherbranner represented to defendant GHS that he
  13   was the initial source who brought in Plaintiff as a lead and potential customer.
  14   Upon information and belief, Jeffery Asherbranner has been acting as an
  15   employee of GHS dating back January 2017, and possibly earlier.
  16          14.   Upon information and belief, defendant Cameren Asherbranner, the
  17   son of defendant Jeffery Asherbranner, was a contactor and “direct seller” of
  18   GHS’s involved in, among other activities, arranging for the installation of a GHS
  19   home security system at Plaintiff’s house as a result of the May 16, 2019 robocall.
  20   Defendant Cameren Asherbranner had been a “direct seller” marketing defendant
  21   GHS’s home security services dating back to the beginning of 2017, and possibly
  22   earlier.
  23          15.   Upon information and belief, defendant Select Source Services, LLC
  24   has been a contractor performing marketing, repair and other related services for
  25   defendant GHS dating back to at least January 2017. Upon information and
  26   belief, defendant Select Source, also known as “SS2,” is a company controlled by
  27   defendant Cameren Asherbranner and/or defendant Jeffery Asherbranner. Upon
  28   information and belief, defendant Select Source has been involved in making


                                                 3
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 5 of 11 Page ID #:193




   1   robocalls marketing GHS’s services.
   2         16.    Plaintiff suffered concrete harm as a result of the telephone call
   3   described above in that the telephone call tied up Plaintiff’s telephone line,
   4   invaded Plaintiff’s privacy, annoyed Plaintiff, used up some of Plaintiff’s cell-
   5   phone battery charge, and wasted Plaintiff’s time.
   6         17.    Upon information and belief, over the last four years, Defendants,
   7   using an artificial or prerecorded voice, made thousands of telephone calls to the
   8   residential and cellular telephone lines of thousands of persons throughout the
   9   United States, in which Defendants used content that was identical or
  10   substantially similar to that in the call Defendants made to Plaintiff described
  11   above, without having obtained the called parties’ prior written express consent.
  12                          CLASS ACTION ALLEGATIONS
  13         18.    Plaintiff brings this class action on behalf of himself and all others
  14   similarly situated pursuant to Rule 23 of the Federal Rules of Civil Procedure.
  15         19.    Statutory Reference: This litigation is properly maintainable as a
  16   class action pursuant to Rules 23(b)(1)(A), 23(b)(2) and 23(b)(3).
  17         20.    Definition of the Proposed Class: Plaintiffs seek to represent one
  18   class of individuals (the “Class”) defined as follows:
  19         All persons in the United States to whom Defendants, without having
  20   obtained those persons’ prior express written consent, initiated and/or caused to
  21   be initiated calls during the four years preceding the July 30, 2019 filing date of
  22   the Complaint to those persons’ cellular or residential telephones, using an
  23   artificial or prerecorded voice to announce content identical or substantially
  24   similar to the content of the May 16, 2019 call Defendants made to Plaintiff.
  25         21.    Approximate Size of the Proposed Class: Upon information and
  26   belief there are, at a minimum, thousands of class members of the Class. Upon
  27   information and belief, the size of the Class and the identities of the individual
  28   members thereof are ascertainable through Defendants’, their contractors’, their


                                                 4
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 6 of 11 Page ID #:194




   1   agents’, and their telephone companies’ records, including Defendants’ telephone
   2   and marketing records. The Class is so numerous that joinder of all individual
   3   members in one action would be impracticable. The disposition of the individual
   4   claims of the respective class members through this class action will benefit both
   5   the parties and this Court.
   6          22.    Adequacy of Representation: Plaintiff is an adequate representative
   7   of the Class because Plaintiff’s interests do not conflict with the interests of the
   8   members of the Class. Plaintiff will fairly, adequately and vigorously represent
   9   and protect the interests of the members of the Class, and has no interests
  10   antagonistic to any of the members of the Class. Plaintiff has retained counsel
  11   who are competent and very experienced in federal court litigation, TCPA
  12   litigation and class action litigation.
  13          23.    Commonality of Questions of Fact and Law: There is a well-defined
  14   community of common questions of fact and law affecting Plaintiff and members
  15   of the Class. The questions of fact and law common to Plaintiff and the Class
  16   predominate over questions that may affect individual members, and include:
  17          (a) Whether Defendants violated the TCPA by using an artificial or
  18          prerecorded voice within the meaning of the TCPA to make, initiate or
  19          cause to be initiated at least one telephone call to Plaintiff and each
  20          member of the class, without obtaining the called parties’ prior express
  21          written consent, the content of which was identical or substantially similar
  22          to the content of the call Defendants made to Plaintiff described above;
  23          (b) whether Plaintiff and the members of the Class are entitled to statutory
  24          damages from Defendants under the TCPA;
  25          (c) whether Defendants’ violations of the TCPA were willful or knowing;
  26          (d) whether Plaintiff and the members of the Class are entitled to up to
  27          triple statutory damages under the TCPA from Defendants for Defendants’
  28          willful and/or knowing violations of the TCPA; and


                                                  5
                                       FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 7 of 11 Page ID #:195




   1         (e) whether Plaintiff and the members of the Class are entitled to a
   2         permanent injunction enjoining Defendants from continuing to engage in
   3         their unlawful conduct.
   4         24.    Typicality of Claims and Defenses: Plaintiff’s claims are typical of
   5   the claims of the members of the Class. The claims of the Plaintiff and members
   6   of the Class are based on the same legal theories and arise from the same
   7   unlawful conduct: Defendants, using an artificial or prerecorded voice, made,
   8   initiated and/or caused to be initiated at least one telephone call to Plaintiff and
   9   each member of the class, without obtaining the called parties’ prior express
  10   written consent, the content of which was identical or substantially similar to the
  11   content of the call Defendants made to Plaintiff described above.
  12         25.    Nature of Required/Contemplated Notice to the Proposed Class:
  13   Members of the Class may be notified of the pendency of this action by
  14   techniques and forms commonly used in class actions, such as by first class mail
  15   notice, fax notice, e-mail notice, website notice, published notice, or
  16   combinations thereof, or by other methods suitable to the Class and deemed
  17   necessary and/or appropriate by the Court.
  18         26.    Additional allegations supporting Fed. R. Civ. P. 23(b)(3) Class
  19   Action: In addition to the foregoing allegations regarding common questions of
  20   law and fact that support this action proceeding as a class action pursuant to Rule
  21   23(b)(3), a class action pursuant to Rule 23(b)(3) is superior to other available
  22   means for the fair and efficient adjudication of the claims of the Class. While the
  23   aggregate damages that may be awarded to the members of the Class are likely to
  24   be substantial, the damages suffered by individual members of the Class are
  25   relatively small. As a result, the expense and burden of individual litigation
  26   makes it economically unfeasible and procedurally impracticable for each
  27   member of the Class to individually seek redress for the wrongs done to him, her
  28   or it. The likelihood that the individual members of the Class will prosecute


                                                  6
                                       FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 8 of 11 Page ID #:196




   1   separate claims is remote. Individual litigation also would present the potential
   2   for varying, inconsistent or contradictory judgments, and would increase the
   3   delay and expense to all parties and the court system resulting from multiple trials
   4   of the same factual issues. Plaintiff is aware of one other litigation concerning
   5   this controversy that has commenced against defendant GHS in the United States
   6   District Court for the Southern District of California by a member of the Class,
   7   Miholich v. GHS Interactive Security, LLC, 3:19 cv 1032 (S.D. Cal.), but
   8   according to GHS, that action was dismissed. In contrast to individual litigation,
   9   the conduct of this matter as a class action would present fewer management
  10   difficulties, conserve the resources of the parties and the court system, and would
  11   protect the rights of each member of the Class. Plaintiff knows of no difficulty to
  12   be encountered in the management of this action that would preclude its
  13   maintenance as a class action.
  14         27.    Injunctive Relief: Defendants have acted on grounds generally
  15   applicable to Plaintiff and members of the Class, thereby making appropriate final
  16   injunctive relief with respect to Plaintiff and the Class as a whole.
  17       FIRST CLAIM FOR MONETARY RELIEF FOR VIOLATION OF
  18                     47 U.S.C. § 227(b) AND 47 C.F.R. § 64.1200
  19         28.    Plaintiff repeats and realleges all the allegations in paragraphs 1-27.
  20         29.    By engaging in the conduct described above, Defendants committed
  21   more than 10,000 violations of 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200
  22   against Plaintiff and the members of the Class.
  23         30.    By reason of Defendants’ violations of 47 U.S.C. § 227(b) and 47
  24   C.F.R. § 64.1200, Plaintiff and the members of the Class are entitled to statutory
  25   damages under 47 U.S.C. § 227(b)(3) in an amount greater than $5,000,000 from
  26   Defendants jointly and severally.
  27         31.    If the trier of fact finds that Defendants willfully and/or knowingly
  28   violated the TCPA by engaging in the conduct described above, Plaintiff and the


                                                 7
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 9 of 11 Page ID #:197




   1   members of the Class are entitled to a tripling of the statutory damage award
   2   against Defendants jointly and severally.
   3     SECOND CLAIM FOR INJUNCTIVE RELIEF FOR VIOLATION OF
   4                      47 U.S.C. § 227(b) AND 47 C.F.R. § 64.1200
   5         32.    Plaintiff repeats and realleges all the allegations in paragraphs 1-27.
   6         33.    Upon information and belief, Defendants committed thousands of
   7   violations of 47 U.S.C. § 227(b) and 47 C.F.R. § 64.1200.
   8         34.    Under 47 U.S.C. § 227(b)(3)(A), Plaintiff and the members of the
   9   Class are entitled to an injunction against Defendants prohibiting Defendants
  10   from committing further violations of the TCPA and regulations thereunder.
  11                               PRAYER FOR RELIEF
  12         WHEREFORE, Plaintiff, on behalf of himself and the members of the
  13   Class, requests:
  14         A.     an order certifying the proposed Class, appointing Plaintiff as the
  15   representative of the Class, and appointing the lawyers representing Plaintiff as
  16   counsel for the Class;
  17         B.     on the first claim, an award to Plaintiff and the members of the
  18   Class, and against Defendants jointly and severally, of statutory damages in
  19   excess of $5,000,000 pursuant to 47 U.S.C. § 227(b) and regulations thereunder,
  20   for Defendants’ violations of that statute and the regulations thereunder;
  21         C.     on the first claim, if it is found that Defendants willfully and/or
  22   knowingly sent and/or caused artificial or prerecorded voice calls described above
  23   to Plaintiff and the members of the Class, a tripling of the award of statutory
  24   damages pursuant to 47 U.S.C. § 227(b) to an amount in excess of $15,000,000
  25   for Plaintiff and the members of the Class, and against Defendants jointly and
  26   severally;
  27         D.     on the second claim, an injunction against Defendants prohibiting
  28   Defendants from committing further violations of the TCPA and regulations


                                                 8
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 10 of 11 Page ID #:198




   1   thereunder; and
   2         E.    such further relief as the Court deems proper.
   3   Dated: February 24, 2020
   4                                                 /s/ Roger Furman_____
                                                   ROGER FURMAN, ESQ.
   5
                                                   AYTAN BELLIN, ESQ.
   6                                               (admitted pro hac vice)
                                                   BELLIN & ASSOCIATES LLC
   7
   8                                               Attorneys for plaintiff Craig
   9                                               Cunningham, on behalf of himself
                                                   and all others similarly situated
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                               9
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-06599-TJH-GJS Document 36 Filed 02/24/20 Page 11 of 11 Page ID #:199




   1                            DEMAND FOR JURY TRIAL
   2         Plaintiff demands a jury trial on all issues so triable.
   3
   4   Dated: February 24, 2020
   5
                                                        /s/ Roger Furman_____
   6                                                  ROGER FURMAN, ESQ.
   7                                                  AYTAN BELLIN, ESQ.
   8
                                                      (admitted pro hac vice)
                                                      BELLIN & ASSOCIATES LLC
   9
  10                                                  Attorneys for plaintiff Craig
                                                      Cunningham, on behalf of himself
  11                                                  and all others similarly situated
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                 10
                                      FIRST AMENDED COMPLAINT
